Judgments and order affirmed, with costs. All concur, except Thompson, J., who dissents and votes for reversal on the law and facts and for a new trial on the ground that the verdict of the jury was contrary to and against the weight of the evidence, and Crosby, J., who dissents and votes for reversal on the facts and for a new trial on the ground that the verdict of the jury was against the weight of the evidence. (The judgments are for defendants in an action on a promissory note. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.